Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. 	Claims 1, 3-5, 7-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2019/0182665 to Edge in view of U.S. Pub. 2014/0011514 to Gu and U.S. Pub. 2009/0131072 to Razdan and U.S. Pub. 2015/0201305 to Edge. 

Regarding claim 1, Edge teaches a device, comprising:

a processing system for a radio access network node, the processing system including a processor (see Fig. 14 which shows a processor 1404 in a base station); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (see memory 1410 in Fig. 14 in the base station), the operations comprising: 

determining a current location of the wireless communication device based on the positioning information (see section [0226], which teaches the base station processes and determines the location and see “location estimator” 1420 in Fig. 14); 
responsive to the detection of the location change, sending a location change notification to equipment of a location management entity (see section [0230], which teaches the gNB sending the location to a LMF). 
Regarding the last feature of claim 1 reciting “responsive to the detection of the location change, sending a location change notification to equipment of a location management entity of a core network of a communication system, wherein the communication system comprises the core network and a radio access network comprising the radio access network node, wherein the location change notification notifies the location management entity of the core network of the detection of the location change”, although Edge teaches that server 1500 (as  shown in in Fig. 15 and as described in section [0257]) is a location management function (LMF) and is connected “through one or more intermediate networks” (which would indicate that server 1500 is in the core network), for completeness, Gu is added.
In an analogous art, Gu teaches a mobile system which detects location changes and notifies the core network of such changes.  See for example, Fig. 2 and sections [0085] and [0095] to [0097].  

 Regarding the features of claim 1 reciting: 
“determining a current radio sector of the wireless communication device based on the positioning information; 
detecting a location change based on a determination that the current radio sector of the wireless communications device differs from the last known radio sector of the wireless device”, Razdan is added.
In an analogous art, Razdan teaches a mobile system which detects location changes and notifies a (core network) location server of these changes.  See for example, sections [0012] and [0023] to [0028] (and Figs. 2-5), which teach receiving radio sector location information of the mobile device and comparing the “current” sector to the previously stored sector information, and if they are different, this determines a location change and the network server is notified (as now recited).    
Therefore, as Edge/Gu teach transmitting location updates to a core network device, and as Razdan teaches transmitting location updates when sector changes are detected, it would have been obvious to modify Edge/Gu to detect location changes for reasons as described in Razdan and as Edge also identifies cell changes when detecting locations, as is conventional.
uplink location measurements obtained by a gNB 110-1”, and as described above, sections [0098] to [0103] and [0223] to [0234], teach using uplink location signals at the base station.  Therefore, Edge teaches this feature.  
Regarding the amendments which now recite that the “identifying”, “determining”, “detecting”, and “continuing to detect” are performed “by the radio access network node, without receiving a request for indications of changes in a location of a wireless communication device”, section [0051] of Edge teaches “for the case of location based on the occurrence of periodic or triggered events detected by the UE 105.”  Therefore, the positioning information is automatically performed and provided periodically by the UE.  In another embodiment, Edge teaches that a location server triggers the UE to provide the positioning information.  Therefore, as the base stations (“radio access network nodes”) of Edge are not involved instigating, triggering or requesting the position information from the UE, the radio access network nodes of Edge “identify without receiving a request for the notifications of changes in location”, as now recited in the multiple places. 
Regarding the feature of “continuing to send further location change notifications to the equipment of the location management entity without receiving the request for notifications of changes in the location of the wireless communication device”, section 
Therefore, as the UE periodically transmits it’s UL information to the g-NBs and/or is triggered by the LMF 152 to obtain UL position measurements, and these UL measurements are transited automatically from the UE to the LMF via the g-NB, Edge also teaches this newly recited feature that the access node transmits the UL position information to the LMF without receiving requests (as recited).

Regarding the newly added feature of “including the MAC address with the location estimate”, Edge 305 is added. 
In an analogous art, Edge 305 teaches a system which determines location of mobile devices.  See for example, section [0061] and Fig. 3, which teaches that the initial mobile location along with it’s MAC address are received by the system.    
Therefore, as Edge/Gu teach transmitting location updates to a core network device, and as Edge 305 teaches transmitting the MAC address along with location, it would have been obvious to modify Edge/Gu to also send the MAC address for the reasons as described in Edge 305, which is to ensure the location corresponds to the correct mobile device, as is desired and as is conventional.
 
Regarding independent claims 10 and 17, which recite the same features and amendments as claim 1 (except in CRM and apparatus form), see the rejection of claim 1 above.

Regarding claim 4, which recites “wherein the position estimate provided by the wireless communication device includes a plurality of position estimates”, see sections [0030] and [0040] of Edge, which teaches that the UE provides the “position estimates”, as recited.  
Regarding claims 5, 16 and 20, which recites “wherein the position estimate comprises global positioning system (GPS) coordinates”, see section [0030] of Edge which teaches using GPS, as recited.
Regarding claims 7, 12 and 21, which recite “wherein the radio access network node serves a cell of a next generation radio access network (NG-RAN)”, see section 98[0031] of Edge, which defines the base stations, which serve cells as recited. 
Regarding claims 8, 13 and 23, which recite “wherein the radio access network node comprises a next generation eNodeB (NG-eNB) or a gNodeB (gNB)”, see section [0031] of Edge, which defines these base stations (as gNB), as recited. 
Regarding claims 9, 11 and 18 which recite “wherein the location management entity comprises a location management function (LMF)”, see sections [0223] to [0235] of Edge, which teach that location entity is an LMF, as recited. 
Regarding claim 22, which recites “wherein the radio access network node comprises a next generation eNodeB (NG-eNB)”, see section [0032] of Edge, which defines the base stations as next generation (NG) eNBs, as recited.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are now moot in view of the new grounds of rejection.   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646